55 N.J. 159 (1969)
259 A.2d 912
EDWARD P. GALLAGHER, TRADING AS THE PUB, AND ANN GUNSIOROWSKI, PLAINTIFFS-RESPONDENTS,
v.
CITY OF BAYONNE, A MUNICIPAL CORPORATION, AND HUGH E. GREENAN, DIRECTOR OF PUBLIC SAFETY OF THE CITY OF BAYONNE, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued December 1, 1969.
Decided December 18, 1969.
Mr. James P. Dugan argued the cause for the appellants.
Mr. Patrick D. Conaghan argued the cause for the respondents (Messrs. Russell & Conaghan, attorneys).
*160 Mr. Stephen Skillman, Deputy Attorney General, argued the cause for the Division of Alcoholic Beverage Control, amicus curiae (Mr. Arthur J. Sills, Attorney General, attorney).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed in the opinion of Judge Collester in the Appellate Division, 106 N.J. Super. 401. We have considered the proffer of proof made on behalf of the defendants. It is our view that the offer made could not affect the result.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.